Citation Nr: 0026156	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-23 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for myositis 
ossificans of the right thigh, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from June 1975 to June 1979.  
In July 1979, he claimed service connection for several 
disorders, including myositis ossificans of the right thigh.

A March 1980 rating decision granted service connection for 
myositis ossificans of the right thigh, and assigned a 
noncompensable evaluation.  The veteran disagreed with the 
evaluation assigned, and appealed.  A November 1980 decision 
by the Board of Veterans' Appeals (Board) also denied a 
compensable evaluation.

In a November 1992 statement, the veteran contended that his 
right thigh disorder had worsened.  This appeal comes to the 
Board from a February 1993 rating decision by the Newark, New 
Jersey, Regional Office (RO) that denied the claim.  A June 
1999 rating decision increased the evaluation to 10 percent, 
but the veteran has not withdrawn his appeal.

In his May 1993 Notice of Disagreement, the veteran appeared 
to claim service connection for a "skin" or "shin" 
disorder secondary to a service-connected disability.  That 
notation may have been intended to be an informal claim, and 
it is referred to the RO for appropriate action pursuant to 
38 C.F.R. § 3.155.

On the October 1993 Substantive Appeal signed by his 
representative, the veteran requested a hearing before an RO 
hearing officer.  He was afforded such a hearing in November 
1993.  According to an August 1998 deferred rating decision, 
the RO determined, for reasons not now entirely clear, that 
the veteran might wish to have an additional hearing.  A 
September letter asked him if he did and advised him that, if 
he failed to respond, a Travel Board hearing would be 
scheduled.  In a February 1999 statement, the veteran 
indicated that he wanted a Travel Board hearing.  Such a 
hearing was scheduled for July 2000, but the veteran failed 
to appear therefor.



FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's myositis ossificans is manifested by 
complaints of pain, but clinical findings show no limitation 
of motion.


CONCLUSION OF LAW

The veteran's myositis ossificans is not more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, to include §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DC) 5250, 5251, 5252, 5256, 5260, and 5261 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records on file consist of a 
March 1978 examination that noted myositis ossificans.

At an August 1979 VA examination, there was noted to be some 
firmness over the anterolateral aspect of the right lower 
thigh, but there was no deformity and no tenderness.  The 
circumference of each thigh, 15 cm above the patella, was 48 
cm.  The veteran walked with an even and steady gait, and he 
could sit, squat, and rise normally.  There was no limitation 
of motion of the knee or hip.  X-rays revealed one area of 
soft tissue calcification at the anterolateral aspect of the 
midshaft of the right femur, and another posterior to the 
distal femur.  There was no evidence of functional 
impairment.


In November 1992, the veteran claimed an increased rating for 
myositis ossificans.  On a December 1992 VA outpatient 
treatment record, the veteran complained of pain and swelling 
of the right knee.  However, on examination, there was no 
warmth, swelling, or pain on palpation.

At a December 1992 VA examination, the veteran reported that 
he fractured his right femur in service, that the injury was 
associated with significant bleeding, and that the fracture 
was treated with traction and casting.  He reported 
occasional pain of the right proximal thigh if struck in that 
area or if he walked slowly.  He stated that his pain was 
relieved with Naprosyn, prescribed earlier that month, or by 
walking quickly.  His employment required a considerable 
amount of walking, but he denied that right thigh pain 
significantly impaired his work performance.  Upon clinical 
evaluation, there was no evidence of atrophy; in fact, the 
examiner noted that the right thigh was 1/2-cm larger than the 
left.  There was full range of motion of the hip and knee, 
without evidence of discomfort during testing.  Strength of 
the quadriceps and hip flexors was 5/5, and the veteran 
walked without an antalgic gait.  X-rays showed a partial 
calcification at the anterolateral aspect of the midshaft of 
the right femur.  The assessment was myositis ossificans of 
the right femur.

At a November 1993 hearing, the veteran testified that, 
during a night training exercise in service, he ran into a 
tree branch.  He said he injured his leg but continued the 
exercise.  However, the next morning, he was unable to move 
his leg.  He was admitted to the hospital, where it was found 
that two femurs were broken, muscles were torn, and there was 
internal bleeding.  He said a cast could not be applied to 
the leg, because of the internal bleeding, and a heating pad 
was used to stop the internal bleeding.  He was hospitalized 
for two weeks and then returned to his training unit.  Before 
graduation from training, his unit had to complete a 25-mile 
march.  He stated that he was not able to complete the march 
on foot, and was given a ride.

He further testified that, upon completion of training, he 
was sent to Germany, where he complained of leg pain.  X-rays 
of the leg showed that the bone was not normal.  There was a 
growth in the muscle, and doctors told him that the heating 
pad he previously used had calcified the blood in his leg and 
turned it into bone.  He continued to complain of leg pain, 
and was unable to perform his duties.  He was given a 
permanent profile that prohibited prolonged standing or 
walking and carrying more than 10 pounds.  Nevertheless, he 
was able to take and pass physical training tests.

He stated that, currently, he was working for VA, and had 
right thigh pain when climbing, but not when descending, 
stairs.  Both his knees were affected because he had to rely 
more on his left knee.  He took a muscle relaxant and 
ibuprofen for discomfort.

At a February 1997 VA examination, the veteran reported that 
he "rammed his right thigh on a tree branch and the branch 
penetrated the right thigh.  There was internal bleeding.  
The next day[,] it was painful and he was treated with a 
heating pad.  He has been told that there was a hardening of 
the blood in his thigh.  He takes Motrin for this, but not 
very often."  He said his thigh did not usually bother him, 
but prolonged standing or use of the thigh could cause pain.  
The examiner reported that, on examination, he saw no scar, 
and neither did the veteran.  No abnormalities were seen or 
palpated in the individual muscles of the right quadriceps, 
and strength appeared normal.  The veteran was sent for X-
rays, but did not report to radiology.  The examiner's 
clinical assessment was complaint of occasional right thigh 
discomfort, myositis ossificans by history, and a normal 
right thigh by examination.

At a February 1999 VA examination, the veteran complained of 
constant right thigh pain.  He was able to walk 
independently, and to ascend and descend stairs, but he could 
not engage in strenuous activities, such as heavy lifting or 
running, and weather changes and prolonged standing or 
walking caused pain.  On examination, there was no atrophy of 
the right thigh, but there was a firm area on its anterior 
aspect that was tender.  X-rays showed a small focal myositis 
ossificans in the inferior thigh.  The diagnosis was focal 
myositis ossificans of the right thigh.

In an April 1999 memorandum, the RO asked the examiner to 
address increased limitation of motion of the thigh with use 
or during flare-ups.  In a May 1999 response, the examiner 
noted that the thigh is a bone, not a joint and, as such, has 
no range of motion.  He said the thigh was tender to 
palpation and, with use or during "flare-ups," the 
tenderness would increase "with more limiting of function of 
the thigh."

Analysis

A March 1980 rating decision granted service connection for 
myositis ossificans of the right thigh and assigned a 
noncompensable evaluation.  In November 1992, the veteran 
sought an increased rating. A February 1993 rating decision 
denied the claim, but a June 1999 rating decision increased 
the evaluation to 10 percent.  However, the veteran did not 
withdraw his appeal, pursuant to 38 C.F.R. § 20.204, or 
otherwise indicate satisfaction with the 10 percent 
evaluation and, since a claimant is generally presumed to 
seek the maximum benefit allowed by law, the claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See Fenderson v. West, 12 Vet.App. 119, 126 (1999) 
citing AB v. Brown, 6 Vet.App. 35, 38 (1993).  Thus, in this 
case, it is presumed that the veteran also disagrees with the 
10 percent evaluation assigned by the June 1999 rating 
decision.

Generally, when a veteran claims an increased rating based on 
increased disability of a service-connected disorder, such a 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992); but cf. 
Glover v. West, 185 F.3d 1328, 1332-3 (Fed. Cir. 1999) (Court 
held, pursuant to 38 C.F.R. § 3.327(a), that "the veteran 
must come forward with at least some evidence that there has 
in fact been a material change in his or her disability when 
that veteran seeks a rating increase.  A bald, 
unsubstantiated claim for an increase in disability rating is 
not evidence of a material change in that disability and is 
insufficient to trigger the agency's responsibility to 
request a reexamination."  (Emphasis in original.)), 
rehearing en banc den., No. 99-7015 (Fed. Cir. Oct. 19, 
1999), cert. den., 120 S. Ct. 1960, 146 L. Ed.2d 792 (2000).  
Here, the veteran did not come forward with evidence of a 
material change in his disability; he merely asserted that it 
had worsened.  Nevertheless, he has been afforded three VA 
examinations since he filed his claim, and we will proceed to 
the merits thereof.

Of course, we are not concerned here with service connection, 
since that has already been established; it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  However, each disability must 
be viewed in relation to its history, so examination reports 
and treatment records extending back to the date of service 
connection must be considered.  38 C.F.R. § 4.1.

The law provides that the basis of disability evaluations is 
the ability of the body as a whole, or of a system or organ 
of the body, to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.  The VA 
Schedule for Rating Disabilities, Part 4 of title 38 of the 
Code of Federal Regulations, identifies various disabilities 
by separate diagnostic codes.  38 C.F.R. § 4.27.  Within 
diagnostic codes, specific ratings are determined by the 
application of criteria which are based on the average 
impairment of earning capacity caused by the rated 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  If there is reasonable doubt as 
to the degree of disability, it is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Functional loss, weakness, and pain on motion are all 
symptoms which must be considered.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  Id.; 38 C.F.R. § 4.45.

In this case, the veteran has been diagnosed with myositis 
ossificans.  Myo is a word stem referring to muscle.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1091 (28th ed. 1994).  Itis 
is a word termination denoting inflammation of the part 
indicated by the word stem.  Id. at 867.  Ossification is the 
formation of bone, or a bony substance, or the conversion of 
fibrous or cartilaginous tissue into bone or a bony 
substance.  Id. at 1198.  These definitions indicate that the 
service-connected disability consists of the residual effects 
of a bony substance which formed in the muscle of the 
veteran's right thigh as a result of an inflammation there.

Myositis ossificans is rated, under the provisions of DC 
5023, on the basis of the extent of limitation of motion of 
the affected parts.  Thus, the diagnostic codes applicable in 
this case are:  5250, ankylosis of the thigh; 5251, 
limitation of extension of the thigh; 5252, limitation of 
flexion of the thigh; 5256, ankylosis of the knee; 5260, 
limitation of flexion of the leg; and 5261, limitation of 
extension of the leg.  It is not entirely clear how a deposit 
of calcium in a muscle could cause limitation of motion of a 
joint unless the deposit of calcium was so large as to impair 
the function of the muscle or located so close to the joint 
as to impair the function of tendons.  However, February 1999 
X-rays showed only a small focal calcification in the 
inferior thigh, so the medical evidence in this case suggests 
that impairment of either muscle or tendons is unlikely.

Clinical findings, beginning with the August 1979 VA 
examination, have never shown atrophy, weakness, an abnormal 
gait or, most importantly, limitation of motion of the right 
knee or hip.  Tenderness was not noted in the thigh until the 
February 1999 examination, a matter addressed more fully 
below.  There has been a palpable firmness of the 
anterolateral aspect of the thigh, but no deformity, and one 
or two soft tissue calcifications have been seen on X-rays.  
Clinical findings clearly show that a compensable evaluation 
is not warranted in this case.

In an effort to fulfill the examination requirements set 
forth in DeLuca, supra, relating to joints that exhibit 
limitation of motion, the RO, after the February 1999 
examination, asked the examiner to address the matter of 
increased limitation of motion of the thigh, with use or 
during flare-ups.  The examiner emphasized that the thigh is 
a bone, not a joint, and that there is no range of motion for 
a bone.  However, the examiner went on to say that the area 
was tender to palpation and, with use or during "flare-
ups," the tenderness would increase "with more limiting of 
function of the thigh."  Apparently on the basis of that 
single statement, the RO issued the June 1999 rating decision 
increasing the assigned evaluation to 10 percent.

The examiner did not identify the specific functions of the 
thigh that would be limited, a matter of some relevance since 
the disorder must be evaluated on the basis of limitation of 
motion and, as he noted, the thigh is a bone, and not a 
joint, and has no range of motion.  However, since he related 
anticipated increased limitation of "function" to 
anticipated increased tenderness, it is also relevant to 
consider the evidence that bears on tenderness of the thigh.  
At this point, the history of the disorder and, for reasons 
set forth below, the history of the manner in which it was 
incurred, become particularly relevant.  See 38 C.F.R. § 4.1.

At the December 1992 VA examination, the veteran said he 
fractured his right femur in service, that there was 
significant bleeding, that he was in traction, and that the 
leg was casted.  However, X-rays have never shown any 
indication of a healed fracture.  At the November 1993 
hearing, he said he had injured the leg during a night 
training exercise but continued the exercise.  The next 
morning, he could not move the leg and was admitted to the 
hospital.  There he said he learned that he had fractured two 
femurs, muscles were torn, and there was internal bleeding.  
The internal bleeding was so extensive that the leg could not 
be casted.  Instead, a heating pad was used to stop the 
internal bleeding.  At the February 1997 VA examination, he 
said a tree branch penetrated his right thigh and there was 
internal bleeding.  One might also have expected external 
bleeding after such a wound, but he made no mention of any.  
The examiner could not see a scar from such a wound and, when 
asked to locate the scar that should have resulted from such 
a wound, the veteran could not see one, either.

Generally, the credibility of evidentiary assertions is 
presumed unless they are inherently incredible or beyond the 
competence of the person making them.  King v. Brown, 
5 Vet.App. 19, 21 (1993).  However, in this case, without 
casting undue aspersions upon the veteran, we find the 
various histories he has given, as to the inservice injury 
that resulted in the small focal calcification in his right 
thigh, to be so inconsistent as to be of little value in our 
assessment of what internal damage might have been incurred.  
Similarly inconsistent have been his accounts of present 
disability associated with the service-connected myositis 
ossificans of the right thigh.  In that regard, we observe 
that the tenderness noted at the February 1999 examination, 
which formed the basis of the examiner's opinion to the 
effect that increased use could cause increased tenderness 
which could cause increased limitation of function of the 
right thigh, was not noted at examinations in 1979, 1992, or 
1997.  

When the entire history of the disorder at issue is reviewed, 
based upon the objective medical evidence together with the 
veteran's contentions regarding the manner in which it arose 
and its manifestations, the Board can discern no basis for 
assigning a compensable evaluation for myositis ossificans of 
the right thigh.  We defer, of course, to the RO's 
determination that a 10 percent rating is warranted.  
However, there is no basis here for an evaluation greater 
than the 10 percent currently in effect.


ORDER

Entitlement to an increased rating for myositis ossificans is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 


- 10 -


